UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2444



GARY LEE JOHNSON, d/b/a Company Garwill, d/b/a
The Gardale Company,

                                              Plaintiff - Appellant,

          versus


EDWIN G. PENN, III,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-01-50-4)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Lee Johnson, Appellant Pro Se. John Lunsford Gregory, III,
YOUNG, HASKINS, MANN & GREGORY, P.C., Martinsville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Gary Lee Johnson seeks to appeal the district court’s order

affirming the bankruptcy court’s orders granting Appellee relief

from    the   automatic   stay    and       denying   Johnson’s   motion    for

reconsideration.     We have reviewed the record and the district

court’s opinion and find no reversible error.                 Accordingly, we

affirm on the reasoning of the district court.                 See Johnson v.

Penn, No. CA-01-50-4 (W.D. Va. Oct. 25, 2001).                We dispense with

oral   argument   because   the    facts       and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      AFFIRMED




                                        2